 


114 HRES 656 IH: Expressing the sense of the House of Representatives that the Senate should not confirm a nominee to the United States Supreme Court whose professional record or statements display opposition to the Second Amendment freedoms of law-abiding gun owners, including the fundamental, individual right to keep and bear arms as affirmed in the District of Columbia et al. v. Heller and McDonald et al. v. City of Chicago, Illinois, et al. cases.
U.S. House of Representatives
2016-03-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
114th CONGRESS 
2d Session 
H. RES. 656 
IN THE HOUSE OF REPRESENTATIVES 
 
March 21, 2016 
Mr. Young of Indiana submitted the following resolution; which was referred to the Committee on the Judiciary 
 
RESOLUTION 
Expressing the sense of the House of Representatives that the Senate should not confirm a nominee to the United States Supreme Court whose professional record or statements display opposition to the Second Amendment freedoms of law-abiding gun owners, including the fundamental, individual right to keep and bear arms as affirmed in the District of Columbia et al. v. Heller and McDonald et al. v. City of Chicago, Illinois, et al. cases. 
 
 
Whereas the Second Amendment states: A well regulated Militia, being necessary to the security of a free State, the right of the people to keep and bear Arms, shall not be infringed.; Whereas, on February 13, 2016, Supreme Court Justice Antonin Gregory Scalia passed away leaving a vacancy on the United States Supreme Court after 30 years of honorably serving on the Nation’s highest court; 
Whereas the loss of a staunch defender of the Second Amendment precipitates the need to fill the vacancy on the Supreme Court bench with a similarly minded defender of the Constitution and Bill of Rights; Whereas, on June 26, 2008, in District of Columbia et al. v. Heller, 554 U.S. 570, the Supreme Court held that the Second Amendment protects an individual’s right to possess a firearm unconnected with service in a militia, and to use that arm for traditionally lawful purposes, such as self-defense within the home; 
Whereas, on June 28, 2010, in McDonald et al. v. City of Chicago, Illinois, et al., 561 U.S. 742, the Supreme Court said: The Second Amendment protects the right to keep and bear arms for the purpose of self-defense, and we struck down a District of Columbia law that banned the possession of handguns in the home. … We have previously held that most of the provisions of the Bill of Rights apply with full force to both the Federal Government and the States. Applying the standard that is well established in our law, we hold the Second Amendment right is fully applicable to the States.; and Whereas, in his majority opinion in District of Columbia v. Heller, Justice Scalia steadfastly defended Second Amendment rights, stating: We start therefore with a strong presumption that the Second Amendment right is exercised individually and belongs to all Americans: Now, therefore, be it 
 
That it is the sense of the House that the Senate should not confirm a nominee to the United States Supreme Court whose professional record or statements display opposition to the Second Amendment freedoms of law-abiding gun owners, including the fundamental, individual right to keep and bear arms as affirmed in the District of Columbia et al. v. Heller and McDonald et al. v. City of Chicago, Illinois, et al. cases.  